DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21, 30, and 32-37 are allowed.	

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Fell et al (US (2003/0055500 A1) does not teach or render obvious the cumulative claim limitations. It is noted that Fell et al. teaches a meniscus replacement device for replacing damaged soft tissue at a host knee, the device comprising: a first component comprising a first tissue-interface surface shaped to free-floatingly interface with a first tissue structure of one of a femur or a tibia in a knee joint having a damaged soft tissue, wherein the first component further comprises a top surface, a bottom surface, and a first outer wall extending between the top surface and the bottom surface; and a second component comprising a second tissue-interface surface shaped to free- floatingly interface with a second tissue structure of the other of the femur or the tibia in the knee joint, the second component having a containment cavity receiving at least a portion of the first component therein to inhibit movement of the first component relative to the second component, wherein the second component further comprises a second outer wall
However, the prior art either individually or in combination with, does not teach or render obvious wherein a size of the first component is less than a size of the second component such that the first outer wall does not extend over the second outer wall within the context of the cumulative claim limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774